Citation Nr: 1721329	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  09-39 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for colon cancer (claimed as rectal and bladder cancer), to include as a result of contaminated water exposure. 

2. Entitlement to service connection for prostate cancer, to include as a result of contaminated water exposure. 

3. Entitlement to service connection for dermatitis (claimed as a skin condition).

4. Entitlement to service connection for diabetes mellitus, claimed as secondary to posttraumatic stress disorder (PTSD).

5. Entitlement to service connection for erectile dysfunction.

6. Entitlement to service connection for high cholesterol, claimed as secondary to diabetes mellitus. 

7. Entitlement to an increased rating for PTSD, currently evaluated as 50 percent disabling. 

8. Entitlement to an increased rating for degenerative disc disease, lumbar spine, with history of mechanical low back pain, currently evaluated as 40 percent disabling.

9. Entitlement to an increased rating for peripheral neuropathy, right lower extremity, currently evaluated as 20 percent disabling.

10. Entitlement to an increased rating for peripheral neuropathy, left lower extremity, currently evaluated as 10 percent disabling. 

11. Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service connected disabilities.
 

REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1976 to November 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Louisville, Kentucky and Indianapolis, Indiana.

In October 2010, the appellant testified at a hearing at the Indianapolis RO before a Decision Review Officer. A transcript of that hearing is of record.
 
During the course of the Veteran's appeal, he indicated that he wanted a Travel Board hearing, but he later withdrew this request in August 2014. He has since confirmed his desire to withdraw his hearing request. Thus, the Board deems the request for a hearing withdrawn. 38 C.F.R. § 20.704(e) (2016).

The Board observes a July 2015 Notice of Disagreement pertaining to a July 2014 rating decision. The issues listed in the Notice of Disagreement include entitlement to an earlier effective date and increased rating for incomplete paralysis, femoral nerve, bilateral lower extremities and neuralgia, parenthetical right lower extremity. Accordingly, these issues are not currently before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 
The issues of entitlement to service connection for diabetes mellitus, claimed as secondary to posttraumatic stress disorder (PTSD), entitlement to service connection for erectile dysfunction, entitlement to service connection for high cholesterol, claimed as secondary to diabetes mellitus, entitlement to an increased rating for PTSD, currently evaluated as 50 percent disabling, entitlement to an increased rating for degenerative disc disease, lumbar spine, with history of mechanical low back pain, currently evaluated as 40 percent disabling, entitlement to an increased rating for peripheral neuropathy, right lower extremity, currently evaluated as 20 percent disabling, and entitlement to an increased rating for peripheral neuropathy, left lower extremity, currently evaluated as 10 percent disabling are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The Veteran was stationed at Camp Lejeune during the period of time for which exposure to contaminated drinking water has been presumed.

2. The Veteran's colon cancer (claimed as rectal and bladder cancer) was detected many years after active service and is not shown to be causally or etiologically related to his active service, to include exposure to contaminated water at Camp Lejeune.

3. The Veteran's prostate cancer was detected many years after active service and is not shown to be causally or etiologically related to his active service, to include exposure to contaminated water at Camp Lejeune.

4. The evidence does not show that the Veteran's dermatitis (claimed as a skin condition) is not shown to be causally or etiologically related to a disease, injury, or event in service.

5. The Veteran's service-connected disabilities meet the percentage requirements for the award of a TDIU, and the evidence demonstrates that he is as likely as not unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for colon cancer (claimed as rectal and bladder cancer) have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016); 82 Federal Register 4173 (January 13, 2017).

2. The criteria for entitlement to service connection for prostate cancer have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309; 82 Federal Register 4173 (January 13, 2017).

3. The criteria for entitlement to service connection for dermatitis (claimed as a skin condition) have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

4. With resolution of reasonable doubt in the Veterans favor, the criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2015). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal. 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

General Legal Principles

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for malignant tumors, if the disability is manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." 

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Colon Cancer and Prostate Cancer 

The Veteran seeks service connection for colon cancer (claimed as rectal and bladder cancer) and prostate cancer, to include as a result of contaminated water exposure at Camp Lejeune, North Carolina. The Board will address the issues of colon cancer and prostate cancer jointly, the reasons for which will become apparent in the discussion below.

VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1957 through December 1987 were potentially exposed to drinking contaminated water with volatile organic compounds (VOCs), including trichloroethylene (TCE), perchloroethylene (PCE), benzine, and vinyl chloride. See M21-1 III.iii.2.E.7.a; M21-1 IV.ii.2.C.5.j. Based on analyses of potential exposures at Camp Lejeune and scientific studies involving these chemicals, the National Academy of Sciences National Research Council (NRC) provided an assessment of the potential association between certain diseases and exposure to the chemical contaminants TCE and PCE. Fourteen diseases were placed into the category of limited/suggestive evidence of an association: esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myleodisplasic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects. See M21-1 IV.ii.2.C.5.p. VBA has determined that manifestation of any of these diseases in a Veteran with verified Camp Lejeune service between 1957 and 1987 is sufficient to request a VA medical examination and an opinion regarding its relationship to Camp Lejeune service. See M21-1 IV.ii.2.C.12.f.

During the pendency of this appeal, effective March 14, 2017, VA amended its adjudication regulations relating to presumptive service connection, adding eight diseases associated with contaminants present in the water supply at U.S. Marine Corps Base Camp Lejeune from August 1, 1953, to December 31, 1987. See 82 Federal Register 4173 (January 13, 2017). This final rule establishes presumptive service connection for Veterans, former reservists, and former National Guard members who served at Camp Lejeune for no less than 30 days (either consecutive or nonconsecutive) during this period, and who have been diagnosed with any of the following eight diseases: adult leukemia, aplastic anemia and other myelodysplastic syndromes, bladder cancer, kidney cancer, liver cancer, multiple myeloma, non-Hodgkin's lymphoma, and Parkinson's disease. Specifically, the rulemaking amends 38 C.F.R. §§ 3.307 and 3.309. Id. The Board observes that VA has verified that the Veteran was stationed at Camp Lejeune and potentially exposed to contaminated water. Nonetheless, colon cancer and prostate cancer are not among the eight listed diseases for presumptive service connection in the new rule.

The Veteran's service treatment records are negative for complaints or treatment for colon cancer or prostate cancer. Clinical evaluation on separation from service was normal. 

The Board observes that the Veteran was diagnosed with colorectal cancer around 2002 and he has received treatment for his condition.

Therefore, the remaining question is whether there is competent evidence of a relationship between the Veteran's colon cancer (claimed as rectal and bladder cancer) and prostate cancer and his active duty service.

The Veteran was afforded a VA genitourinary examination in September 2011.  The examiner determined that the Veteran's colon cancer (claimed as rectal and bladder cancer) is less likely as not caused by or a result of exposure to contaminated water while stationed at Camp Lejeune, North Carolina. The examiner provided the following rationale: 

The Veteran was diagnosed with a primary colorectal cancer in 2002 which was treated with chemotherapy, radiation, and a surgical resection. It was necessary to perform a cystoprostatectomy due to invasion into the prostate gland. The pathology reports note that there was no invasion into the bladder thus the Veteran has not been diagnosed with bladder cancer. Bladder cancer has been associated with exposure to organic solvents; colorectal cancer which was the Veteran's primary site has not been scientifically linked to organic solvents. Blair et al published a study of individuals with occupational exposure to TCE. No significant increase in colorectal cancers were observed. Colorectal carcinogenesis is a sequential process characterized by the accumulation of multiple genetic and molecular alterations in colonic epithelial cells. However, the development of colorectal cancer involves more [than] just a genetic predisposition. External or environmental factors presumably play a significant role and inflammatory bowel diseases, obesity, alcohol consumption, and a diet high in fat and low in fiber have all been implicated as risk factors for the development of either colonic adenomas or carcinomas. Hasan et al. The Veteran has other specific risk factors for colorectal cancer, specifically alcohol consumption and obesity over prolonged and sustained periods of his life which are more important risk factors than possible exposure to contaminated water for a short period of his adult life.

The same examiner provided an addendum opinion in April 2012. The examiner determined that the Veteran's prostate cancer is less likely as not caused by or a result of exposure to contaminated water while stationed at Camp Lejeune, North Carolina. The examiner provided the following remarks:

The Veteran does have a pathology report of adenocarcinoma of the prostate. However the pathologist report mentions this is invasive adenocarcinoma from the rectum. The Veteran had a local metastasis of his colorectal cancer into his prostate. Prostate cancer has been associated with occupational exposure to organic [solvents]. The Veteran likely had some level of exposure to contaminated water while at Camp Lejeune based on the timeframe he was there and the duties he performed for our country. Colorectal cancer which was the Veteran's primary site has not been scientifically linked to organic solvents.

The examiner also cited to the prior medical study and suggested that the Veteran's alcohol consumption and obesity were important contributing risk factors to the Veteran's colorectal cancer.

A subsequent VA memorandum was issued in May 2012, which confirmed that the Veteran was diagnosed with malignant neoplasm of the colon and prostate. It also reiterated that the Veteran was not diagnosed with bladder cancer and affirmed the VA examiner's finding that it is less likely as not the Veteran's claimed colon and prostate cancer are not due to contaminated water at Camp Lejeune, North Carolina. 

In light of the above, the Board determines that the preponderance of the evidence shows that the Veteran's colon cancer and prostate cancer (also referred to as colorectal cancer) are not causally or etiologically related to any disease, injury, or incident in service, to include his exposure to contaminated water at Camp Lejeune, North Carolina. 

The Board finds that the September 2011 and April 2012 VA opinions carry the most probative value regarding the question of whether the Veteran's colon cancer and prostate cancer are related to service and exposure to contaminated water. The factual details discussed in these opinions demonstrate that the examiner was fully informed of the Veteran's medical history, and her opinions were thoroughly articulated and supported by a reasoned analysis. Not only did the examiner recite the pertinent facts, but she also synthesized the Veteran's medical history. Importantly, the examiner commented that medical literature does not support a relationship between colon cancer or prostate cancer and exposure to contaminated water. Further, the examiner suggested that contributing risk factors such as the Veteran's alcohol consumption and obesity likely contributed to his colorectal cancer. Moreover, the examiner determined that the Veteran has not been diagnosed with bladder cancer. Finally, there is no evidence to suggest that the Veteran's colon and prostate cancer manifest within one year of discharge from active service. 

In making this decision the Board notes that the Veteran is competent to report his exposure to contaminated water and the circumstances surrounding such. The Board also acknowledges the lay evidence asserting that the Veteran's cancer is related to exposure to contaminated water. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of the Veteran's colorectal cancer, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

For the above reasons, the Veteran's claim is denied. In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Dermatitis

The Veteran seeks service connection for dermatitis (claimed as a skin condition).

The Board observes that the Veteran's service treatment records document a rash near the Veteran's groin as well as Athlete's Foot/Tinea Pedis. The condition was resolved with treatment and there were no further complaints.

The Veteran sought treatment for a scalp and facial rash in 2002. Medical records indicate that his skin condition was treated with prescription shampoo. 

The Veteran was provided a VA examination for his skin condition in January 2012. After a review of the claims file, the examiner provided a diagnosis of fungal dermatitis, dated in 2002. The Veteran reported daily use of a prescription shampoo. He stated that he was experiencing itchy sores and a scaly rash of the scalp and face. Upon examination, the examiner noted dermatitis covering less than 5 percent of the Veteran's total body. The examiner cited to a medical study and remarked:

Athlete's Foot (also known as ringworm of the foot and tinea pedis) is a fungal infection of the skin that causes scaling, flaking, and [itching] of affected areas. It is caused by fungi in the genus Trichophyton and is typically transmitted in moist areas where people walk barefoot such as showers or bathhouses. Although the condition typically affects the feet it can spread to other areas of the body including the groin.

The examiner determined that it is less likely than not that the Veteran's skin condition is related to the rash he experienced during service. The examiner explained that the Veteran did not seek any treatment for a skin condition until 2002, which was long after discharge from service. The examiner found that the Veteran's skin examination was otherwise unremarkable.

The Board acknowledges the Veteran's assertions that he his dermatitis is related to his active service. While he is competent to testify as to his perceived symptoms, see Layno v. Brown, 6 Vet. App. 465 (1994), he is not competent to render a nexus opinion linking a complex condition to active service, as this requires specialized medical expertise. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The most probative evidence of record, the January 2012  VA examination report, shows that the Veteran does indeed have a skin condition, diagnosed as fungal dermatitis. The examiner accurately described the evidence in the service treatment records and noted that it was an otherwise unremarkable examination, with dermatitis covering less than 5 percent of the Veteran's total body. The examiner also cited to medical evidence pertaining to Athlete's Foot, which appeared to suggest that the Veteran's in service rash was not related to his current complaints of a scaly rash of the scalp and face. Although the examiner's rationale was not extensive, his familiarity with the Veteran's medical history and current condition entitles the opinion to probative weight. See Monzingo v. Shinseki, 26 Vet. App. 97, 106   (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record). Significantly, there is no other competent evidence of record to suggest that the Veteran's dermatitis is etiologically related to his active service. 

For the above reasons, the Veteran's claim is denied. In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

The Veteran contends that his service-connected disabilities render him unemployable and that he is therefore entitled to a TDIU. The Board notes that, generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340 (2016).

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met. Id. Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, and disabilities resulting from a common etiology or a single accident or disabilities affecting a single body system will be considered as one disability. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). In exceptional circumstances, where a Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment. 38 C.F.R. § 4.16(b).

In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may not be given to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19.

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3 (2016).

Service connection is currently in effect for the following disabilities: PTSD (50 percent disabling); degenerative disc disease, lumbar spine with history of mechanical low back pain (40 percent disabling); peripheral neuropathy, right lower extremity (20 percent disabling); peripheral neuropathy, left lower extremity (10 percent disabling); tinnitus (10 percent disabling); incomplete paralysis, femoral nerve, left lower extremity (10 percent disabling); incomplete paralysis, femoral nerve, right lower extremity (10 percent disabling); and bilateral hearing loss (0 percent disabling). The combined rating for his service-connected disabilities is 90 percent. Thus, the Veteran meets the minimum percentage requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a). What remains to be determined is whether the Veteran's service-connected disabilities render him unemployable.

For the Veteran to prevail in a claim for TDIU, the evidence must show that he is unable to pursue a substantially gainful occupation due to his service-connected disabilities. The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A review of the Veteran's record shows that he served as an equipment engineer in the United States Marine Corps. The Veteran's post-service career primarily included work as federal police officer and supervisor. The Veteran has received VA treatment, medication, and therapy for his service-connected disabilities.

In his October 2011 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran reported that he graduated from high school. The Veteran indicated that he worked as a federal police officer supervisor from January 1995 to the present. However, he stated that he was no longer able to pass the physical agility test required for his position. He asserted that he would no longer be able to work due to his service-connected disabilities. Specifically, the Veteran stated that he was soon to be medically disqualified from his current job. 

The Veteran's most recent pertinent VA examination was for his service-connected back condition and neuropathy, which took place in February 2014. The examiner commented that it is less likely than not that the Veteran's service-connected back condition and peripheral neuropathy render him unable to secure and maintain gainful employment. The examiner explained that the Veteran is able to perform sedentary work, such as work that requires minimal stooping, bending or twisting. The examiner also stated that the Veteran is able to do work that requires standing for short periods or walking short distances. Notably, the examiner did not comment on the Veteran's other service-connected disabilities.   

The Board observes a November 2016 brief from the Veteran's representative. This brief contains several lay and medical statements pertaining to his TDIU claim. For instance, two of the Veteran's former coworkers described how the Veteran's service-connected impairments impacted his ability to work. They explained that the Veteran's leg numbness limited his ability to walk or stand and also made it difficult to enter and exit his patrol vehicle. They also stated the Veteran was no longer able to perform the physical tasks required of his position as a law enforcement officer and that his other coworkers viewed him as a detriment to the unit. The Veteran's spouse stated that the Veteran was easily provoked, prone to violence, and fearful of social situations or groups of people. 

Of particular importance is a statement from the Veteran's private physician, Dr. Skaggs. In his statement, Dr. Skaggs reported that he had access to the Veteran's claims file. Dr. Skaggs then provided a detailed history of the Veteran's previous examinations and medical treatment. After speaking with the Veteran, Dr. Skaggs found that the Veteran was unable to stand for more than 15 minutes without the need to lean on something, only able to walk unassisted for 20 feet, cannot sit in one position for more than 30 minutes, and unable to lift or carry more than 5 pounds. Dr. Skaggs remarked that the Veteran would be required to miss work or leave early more than 5 days per month and would need extra breaks. Dr. Skaggs concluded that "when his mobility, severe pain, and physical limitations are factored in, [the Veteran] is unable to maintain substantial gainful employment as a result of his service-connected [disabilities]. 

Also of importance is a statement from a vocational expert, Dr. Barnes. In her statement, Dr. Barnes indicated she had reviewed the Veteran's claims file. Dr. Barnes also provided a detailed history of the Veteran's pertinent medical history. After her summary, Dr. Barnes commented that the severity of the Veteran's social impairment, poor decision making, inability to work with others, and problems focusing would impair his capacity to work. Dr. Barnes stated that when combined with the Veteran's additional physical limitations to sedentary work activity, the Veteran's service-connected disabilities render him totally and permanently precluded from work. 

The Board is charged with the duty to assess the credibility and weight given to evidence. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). In this capacity, the Board finds significant the November 2016 brief containing several lay statements and reports from a private physician and vocational expert. These lay statements suggested that the Veteran's service-connected disabilities greatly impacted his ability work. Additionally, Dr. Skaggs and Dr. Barnes both indicated that the Veteran was unable to maintain substantially gainful employment. Finally, as indicated above, the February 2014 examiner based her opinion on the Veteran's service-connected back condition and neuropathy, but did not refer to the Veteran's other service-connected disabilities. The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator. Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner"). In light of the above, Board finds that the evidence of record supports the grant of TDIU. 
	
In other words, the Board finds that the evidence is approximately evenly balanced as to whether the Veteran's service-connected disabilities render him unemployable under the applicable regulations. As the reasonable doubt created by this approximate balance of the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In making this determination, the Board emphasizes that, in the present case, the TDIU award is based on the combined effects of the Veteran's service-connected disabilities, as opposed to any single disability alone. That is to say, the Veteran is not unemployable based on any single disability alone, but on the collective impact of all his service-connected disabilities. See Guerra v. Shinseki, 642 F.3d 1046  (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2010); Bradley v. Peake, 22 Vet. App. 280, 293 (2008).


ORDER

Entitlement to service connection for colon cancer (claimed as rectal and bladder cancer), to include as a result of contaminated water exposure is denied. 

Entitlement to service connection for prostate cancer, to include as a result of contaminated water exposure is denied. 

Entitlement to service connection for dermatitis (claimed as a skin condition) is denied.

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service connected disabilities is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

With respect to the remaining issues on appeal, the Board finds that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. Additionally, the Board notes that the TDIU award discussed above will result in an evaluation equivalent to 100 percent disabling. However, there is other potential benefit available to the Veteran if service connection can be established for the remaining issues on appeal or if increased evaluations are warranted.

Diabetes Mellitus

The Veteran seeks service connection for diabetes mellitus, claimed as secondary to his PTSD.

The Veteran's most recent and pertinent VA examination for this condition was in September 2011. The VA examiner opined that the Veteran's diabetes mellitus is less likely as not caused by or a result of his PTSD. The examiner stated a review of literature was published studying systemic disease prevalence in Veterans with PTSD. Data conflicted regarding diabetes, coronary heart disease, and stroke. The examiner suggested that the Veteran has other risk factors for diabetes including obesity and a sedentary lifestyle, which were more likely to cause insulin resistance than the PTSD symptoms. 
The Board acknowledges that the Veteran's PTSD symptoms may have worsened, which will be discussed in greater detail below. As the Veteran's diabetes mellitus claim rests at least in part on his PTSD symptoms, the claims are inextricably intertwined. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). Remand of the diabetes mellitus claim is therefore required.

Erectile Dysfunction

The Veteran seeks service connection for erectile dysfunction. 

The Board observes that during the Veteran's September 2011 VA examination, the examiner remarked that the Veteran experiences erectile dysfunction, which was likely attributed to his prostate surgery or cancer. There were no other comments. 

After a careful review of the Veteran's file, it appears that the latest medical records are from May 2015. Unfortunately, the Board finds it unclear whether the Veteran currently suffers from erectile dysfunction. In light of the above, the Veteran should be asked respecting any treatment-VA, private or otherwise-he may have had for his claimed condition since discharge from service, and any identified records should be associated with the claims file. See 38 U.S.C.A. § 5103A(b), (c) (West 2014); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

High Cholesterol

The Veteran seeks service connection for high cholesterol, claimed as secondary to diabetes mellitus. 

While high cholesterol is considered a laboratory finding and not considered a disability for which compensation is payable, it may also be considered a symptom of a potentially service-connected condition such as coronary artery disease. 

As indicated above, the Veteran's latest available medical treatment records are from May 2015 and it is unclear if the Veteran has been treated for high cholesterol or an associated medical condition. It would be beneficial for additional records to be obtained before adjudicating this issue. See Bell v. Derwinski, 2 Vet. App. 611 (1992). Since his claim for diabetes mellitus is also being remanded, the claim for high cholesterol is also inextricably intertwined with other issues on appeal. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Increased Rating for PTSD

The Veteran seeks an increased rating for PTSD, currently evaluated as 50 percent disabling. 

The Veteran's most recent and pertinent VA examination for PTSD occurred in December 2013. A review of the record reveals that the Veteran was later awarded a  temporary evaluation of 100 percent, effective September 25, 2014 because of hospitalization over 21 days. An evaluation of 50 percent was assigned from January 1, 2015. This temporary total evaluation was presumably awarded because the Veteran was hospitalized after a suicide attempt. There are also several statements which suggest that the Veteran's PTSD symptoms have worsened.

Given the above, a new VA examination is thereby necessary. See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).


Increased Rating for Degenerative Disc Disease, Lumbar Spine

The Veteran seeks entitlement to an increased rating for degenerative disc disease, lumbar spine, with history of mechanical low back pain, currently evaluated as 40 percent disabling.

The Veteran's most recent and pertinent VA examination for his back condition occurred in February 2014. Since that time, he has indicated that his condition has worsened. Specifically, several statements suggest that he has severe back pain and mobility problems. Therefore, a new VA examination is thereby necessary. See Green v. Derwinski, 1 Vet. App. 121 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

Increased Rating for Peripheral Neuropathy, Right Lower Extremity

The Veteran seeks entitlement to an increased rating for peripheral neuropathy, right lower extremity, currently evaluated as 20 percent disabling.

The Veteran's claim appears to originate from a May 2012 rating decision. However, this rating decision is only partially reviewable in VBMS and Virtual VA because pages are missing. The missing pages must be obtained.

The Veteran then filed a Notice of Disagreement in April 2013, referencing neuropathy, bilateral lower extremities. A September 2013 statement of the case failed to address peripheral neuropathy, right lower extremity, which the Veteran listed on his October 2013 VA Form 9. The July 2014 supplemental statement of the case did not include peripheral neuropathy, right lower extremity either. 

The AOJ must issue a statement of the case and the Veteran must be provided an opportunity to perfect his appeal as to this issue. Therefore, the appropriate Board action is to remand the issue to the RO. See Manlincon v. West, 12 Vet. App. 238 (1999). The Board also acknowledges that the Veteran will be afforded another VA examination for his peripheral neuropathy, discussed below, which may impact this claim. 

Increased Rating for Peripheral Neuropathy, Left Lower Extremity

The Veteran seeks entitlement to an increased rating for peripheral neuropathy, left lower extremity, currently evaluated as 10 percent disabling.

The Veteran's most recent and pertinent VA examination for his peripheral neuropathy occurred in February 2014. The Veteran has since submitted several statements alleging that his condition has worsened. The evidence also suggests that his neuropathy is related to his claimed back condition. As such, a new VA examination is necessary. See Green v. Derwinski, 1 Vet. App. 121 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. With the assistance of the Veteran as necessary, obtain any outstanding, relevant treatment records and associate them with the Veteran's claims file. If the AOJ cannot locate or obtain such records, it must specifically document the attempts that were made to locate or obtain them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. All attempts to obtain records should be documented in the Veteran's Virtual VA and VBMS claims file.

2. Obtain the entire May 2012 rating decision and associate it with the Veteran's Virtual VA and VBMS claims file. 

3. Thereafter, issue the Veteran a statement of the case addressing the issue of an increased rating for peripheral neuropathy, right lower extremity, currently evaluated as 20 percent disabling. If, and only if, the Veteran or his representative files a timely substantive appeal (VA Form 9) should the AOJ return the appeal to the Board for appellate review.

4. Then, arrange for a VA psychiatric examination. Forward the entire claims file to a suitably qualified VA examiner to determine the current severity of the Veteran's PTSD. In accordance with the latest worksheet for rating PTSD, the examiner is to provide a detailed review of the Veteran's pertinent medical history, including his previous hospitalization for a presumed suicide attempt, current complaints, and the nature and extent of his PTSD. The examiner should also identify the nature, frequency, and severity of all current manifestations of the Veteran's current service-connected PTSD. The examiner must specify in the report that the Virtual VA and VBMS records have been reviewed.

5. Next, the Veteran should then be afforded a VA examinations to ascertain the current severity and manifestations of his service-connected degenerative disc disease, lumbar spine, with history of mechanical low back pain, as well as the current severity and manifestations of his service-connected peripheral neuropathy. 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file. All orthopedic and neurological findings should also be set out.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6. The AOJ should review the examination reports to ensure that they are in complete compliance with the directives of this remand. If a report is deficient in any manner, the AOJ must implement corrective procedures.  

7. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


